UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 19-2532
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                      JAMES HILL,
                                              Appellant
                                     ______________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. No. 2-18-cr-00458-001)
                      District Judge: Honorable Gerald A. McHugh
                                    ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                    April 15, 2020
                                   ______________

              Before: AMBRO, JORDAN, and SHWARTZ, Circuit Judges.
                                ______________

                                  JUDGMENT ORDER
                                    ______________

       After considering the contentions raised by appellant, to-wit, that the court erred in

entering his conviction because the indictment did not allege, the jury was not instructed,

and the evidence offered did not prove that he knew he was a felon at the time he

possessed a firearm, and as none of these objections were preserved, and even if there

were an indictment error, it is not plain error that requires disturbing the judgment

because appellant cannot demonstrate prejudice, United States v. Greer, 141 S. Ct. 2090,
2097-98 (2021) (concluding defendant could not demonstrate prejudice under plain-error

review because “[i]f a person is a felon, he ordinarily knows he is a felon,” particularly

where he “stipulated to the fact that he was a felon”), it is

       ADJUDGED AND ORDERED that the judgment of the district court be and is

hereby affirmed.

                                             BY THE COURT,


                                                   s/Patty Shwartz
                                                   Circuit Judge


ATTEST:


s/Patricia S. Dodszuweit
Clerk


Dated: July 30, 2021




                                               2